Citation Nr: 1820372	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-15 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VA Northern California Health Care System


THE ISSUE

1.  Entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at Mercy Medical Center Redding from July 17, 2012 to July 18, 2012.

2.  Entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at Mercy Medical Center Redding from July 19, 2012 to July 23, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs Northern California Health Care System.

The Veteran testified before the undersigned Veterans Law Judge in an April 2016 videoconference hearing.  A transcript of this hearing is of record.  

The Board notes that the AOJ decision on appeal approved medical reimbursement for the costs associated with the Veteran's ambulance transport to Mercy Medical Center Redding.  During the April 2016 hearing, the Veteran testified that there appeared to be outstanding ambulance bills and that an outstanding bill of $1,600.00 had been given to a collection agency.  The Board has no way of verifying this information, as records regarding outstanding ambulance bills are not associated with the claims file.  Action should be taken to ascertain whether the Veteran has outstanding bills from his fixed wing ambulance transport on July 16, 2012, the expenses for which were approved for VA reimbursement.  

The appeal of entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at Mercy Medical Center Redding from July 19, 2012, to July 23, 2012, is addressed in the REMAND section below and is remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at the Mercy Medical Center Redding from July 17 to July 18, 2012.

2.  Service connection is not in effect for any disabilities. 

3.  The private medical treatment administered in July 2012 was not previously authorized by VA. 

4.  At the time of the care in question, the Veteran was enrolled in the VA healthcare system and had received care in the past 24 months. 

5. VA facilities were not feasibly available on July 16, 2012, and the Veteran was not stable for transfer until after July 18th.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the Mercy Medical Center Redding from July 17, 2012, to July 18, 2012, have been met. 38 U.S.C. §§ 1703, 1725, 1728 (2012); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

No decision unfavorable is made regarding the Veteran's claim in the instant decision.  Thus, any deficiency in VA's duties to notify and assist the Veteran is harmless.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C. § 1703(a) (2012); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care:  38 U.S.C. §§ 1725 and 1728.  

Under 38 U.S.C. § 1728, payment or reimbursement is available only where, among other requirements, such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment.  38 U.S.C. § 1728(a); 38 C.F.R. § 17.120.  To establish entitlement to payment or reimbursement of the cost of unauthorized medical service, all of the three criteria under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 17.53, 17.54.

In the present case, the Veteran did not receive treatment for a service-connected disability or for a non-service-connected disability associated with and held to be aggravating a service-connected disability.  Moreover, the Veteran did not have at the time of treatment a total disability permanent in nature from a service-connected disability, and was not a participant in a vocational rehabilitation program.  Thus, reimbursement pursuant to 38 U.S.C. § 1728 is not warranted, and the appellant does not contend as such.  

Thus, reimbursement must be under 38 U.S.C. § 1725.  This section provides for payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities.  38 U.S.C. § 1725 provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

Effective October 10, 2008, 38 U.S.C. § 1725 was amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to veterans' mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under 38 U.S.C. § 1725. The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in 2012, subsequent to the October 2008 effective date of the amendments. 

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C. § 1725. 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C. § 1725 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008. 

Pursuant to 38 C.F.R. § 17.1002 (a)-(h), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997). Section (f), however, is no longer a bar to recovery where a veteran has partial coverage, including private insurance or Medicare.  See Staab v. McDonald, 28 Vet. App. 50, 55 (2016).

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private treatment records from the Mercy Medical Center Redding show that the Veteran suffered numerous injuries after being involved in a scooter accident on July 16, 2012.  He was transported by fixed wing air ambulance from Sutter Coast Hospital to Mercy Medical Center Redding and assessed for possible cervical spine fracture, pulmonary contusion, and left lower extremity fracture.  At that time, he was diagnosed with bilateral pneumothoraces, rib fractures, lower extremity fracture, and multiple abrasions based on clinical evaluation and radiographic imaging.  The Veteran also had a chest tube in place.  He was admitted to the intensive care unit.  

Medical expenses were authorized for the Veteran's first day at the hospital, July 16, 2012, and for the costs associated with his fixed winged ambulance transportation on that date.  However, reimbursement for medical expenses incurred from July 17, 2012, to July 23, 2012, was denied because, as detailed in the October 2013 Statement of the Case, VA facilities were available and the Veteran was stable for transfer to a VA Medical Center on July 17, 2012.  The Board disagrees. 

Although not entirely clear from the record, the Board assumes that the Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. 
§ 17.1002 (a)-(h) as he was reimbursed for the first day of this hospital stay.  Thus, the Board will not address any criteria except (c).

The central issue in this case is whether the Veteran received private treatment beyond the point of stability.  With regard to the issue of stabilization, amended VA regulation provides the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001(d). 

VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if:  (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).

Finally, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d).

The Board concludes that a VA facility was not feasibly available on February 16, 2012 and that the Veteran was not stable for transfer until at least February 18th.  See 38 U.S.C. § 1725 (f)(1)(A); 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c). 

Private treatment records from the Mercy Medical Center Redding show that the Veteran suffered numerous injuries after being involved in a scooter accident on July 16, 2012.  He was transported by fixed wing air ambulance from Sutter Coast Hospital to Mercy Medical Center Redding and assessed for possible cervical spine fracture, pulmonary contusion, and left lower extremity fracture.  At that time, he was diagnosed with bilateral pneumothoraces, rib fractures, lower extremity fracture, and multiple abrasions based on clinical evaluation and radiographic imaging.  The Veteran also had a chest tube in place.  He was admitted to the intensive care unit.

A July 17, 2012 consultation showed the Veteran consenting to undergoing a surgical procedure the following day to repair a left distal tibia fracture and proximal fibular fracture.  The treating physician noted that the Veteran's left distal tibia was very unstable at that time.  The intervening plan was to keep the Veteran in a leg splint with his leg elevated prior to his surgery.  

A July 18, 2012 cognitive evaluation conducted on the Veteran while at bedside showed that the Veteran was very fatigued, nauseated, and in pain.  He was scheduled for surgery later that day.  The cognitive examination was otherwise within functional limits.  

Later on July 18, 2012, the Veteran underwent surgery for left distal tibia fracture, in which a plate and screws were installed to stabilize the tibia.  The post-operative plan was to start the Veteran on physical therapy the following day.  

The record is otherwise uninformative regarding the Veteran's present stay.  Radiographs were taken of the Veteran's cervical spine, chest, and head, showing results that were noted in the consultations above.  

First, the Veteran sustained a serious injury.  He was taken to a regional hospital and then flown to Mercy Medical Center Redding for treatment of trauma to multiple areas of his body.  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  The Veteran and his wife testified that they had informed the employees at Mercy Medical Center in VA on separate occasions that the Veteran received treatment with VA.  Despite this, however, they were not discharged to a VA medical center for treatment with VA.  A July 17, 2012, surgical consultation shows a physician informing the Veteran that his left distal tibia was very unstable at that time, recommending surgery immediately.  The Veteran's tibia presumably remained in an unstable condition until the Veteran underwent surgery for the placement of plates and screws to stabilize his tibia on July 18, 2012.

Regarding stability for transfer, the nearest VA Medical Centers appear to be in Sacramento or San Francisco, California, or in Roseburg, Oregon, all between 150 to 250 miles away from Mercy Medical Center Redding.  In the April 2016 hearing the Veteran noted he was from Arizona and was taking a trip through California with his wife.  His arrival at Mercy Medical Center Redding does not appear to be of his own volition, because he was flown to this location in a fixed wing ambulance.  The Board finds that the length of travel time to a VA hospital and based on the treating physician's classification of the Veteran's leg injury as unstable, the Veteran was not stable for transfer until after July 18th.  

This evidence supports a finding that the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Mercy Medical Center Redding on July 17, 2012, and July 18, 2012, are met under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-1003.  


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Mercy Medical Center Redding from July 17, 2012, to July 18, 2012, is granted.



REMAND

The Board finds that remand is required for the Veteran's appeal of entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at Mercy Medical Center Redding from July 19, 2012, to July 23, 2012.  

First, remand is required to obtain outstanding private treatment records.  In short, the record appears to be incomplete, and the Board is unable to discern the Veteran's course of treatment for his post-surgical stay at Mercy Medical Center Redding after undergoing July 18, 2012 tibia surgery.  Complete records from the Veteran's stay with Mercy Medical Center Redding should be associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2017).

Second, remand is required to associate any outstanding records relevant to the instant appeal with the claims file.  The September 2012 initial AOJ determination and the Veteran's appeal from that month are not of record.  Subsequent procedural records are not associated with the claims file.  

Finally, the Board finds that an opinion should be obtained from an appropriate medical professional regarding the Veteran's claim.  With what appears to be an incomplete record, the Board is unable to discern whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  That is, the record is unclear as to whether the Veteran could have left treatment with Mercy Medical Center Redding after his July 18, 2012, and sought treatment at a VA Medical Center, and whether a prudent layperson would have reasonably expected that this "delay" in seeking medical attention would have been hazardous to life or health.  To aid in this determination, and after relevant records are obtained, the Board finds that an opinion should be sought that addresses this issue.  

Accordingly, the claim is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records with Mercy Medical Center Redding from July 16, 2018, to July 23, 2018.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from Mercy Medical Center Redding which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Locate all procedural and administrative VA records associated with the Veteran's claim and associate such records with the claims file.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion on the Veteran's claim.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

a.  The examiner should summarize the Veteran's physical condition from July 19, 2012, to July 23, 2012, when he was discharged.

b.  To the extent practicable, the examiner should determine whether the Veteran was stable for transfer at any point from July 19, 2012, to July 23, 2012.  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


